                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF KENTUCKY
                                                           CENTRAL DIVISION
                                                              (at Lexington)

    REGIONS BANK,                                                         )
                                                                          )
                   Counter-Claimant,                                      )   Civil Action No. 5: 18-014-DCR
                                                                          )
    V.                                                                    )
                                                                          )
    STEVEN K. LENOX,                                                      )   MEMORANDUM OPINION
                                                                          )       AND ORDER
                   Counter-Defendant.                                     )

                                                               *** *** *** ***

              Regions Bank (“Regions”) loaned Steven Lenox (“Lenox”) $465,000.00 to buy a

houseboat. After Lenox defaulted on the loan, Regions repossessed the houseboat and sold it

at a private sale for $287,500.00. Regions now seeks $140,682.32, which it claims is the

deficiency Lenox owes under the terms of the loan agreement. Lenox contends that Regions

may not collect the deficiency because the sale of the houseboat was not commercially

reasonable. The parties have filed cross-motions for summary judgment [Record Nos. 47, 49],

which will be denied because the Court cannot determine as a matter of law whether the sale

of collateral was commercially reasonable.

                                                                     I.

              Lenox filed a Complaint in January 2018, alleging that Regions Bank harmed him by

violating provisions of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.1

Lenox reported that after he fell “one or two payments behind” on his loan from Regions,


                                                            
1
 Lenox also brought FCRA claims against Experian Information Solutions, Inc. but the parties
agreed to dismiss those claims with prejudice in June 2018. [Record Nos. 20, 30]
                                                                    -1-
 
Regions repossessed the houseboat and sold it. When Lenox subsequently applied for a loan

with a different lender, he learned that Regions had furnished information to credit reporting

agencies indicating that his loan for the houseboat was charged-off and that payment was

$10,942.00 past due. Lenox maintained that, because Regions failed to dispose of the

collateral in a commercially reasonable manner, it forfeited the right to collect a deficiency

balance and violated the FCRA by providing this information to credit reporting agencies.

       Regions denied these allegations and filed a Counterclaim against Lenox, alleging that

it sold the houseboat in a commercially reasonable manner on August 27, 2014, and that Lenox

remains indebted to Regions in the amount of $140,682.32. [Record No. 17] In November

2018, the Court granted Lenox’s unopposed motion to dismiss his claims against Regions,

without prejudice. [Record Nos. 44, 45] At that point, Regions’ Counterclaim against Lenox

became the only remaining issues to be resolved.

                                            II.

       Summary judgment is appropriate when the moving party demonstrates that there is no

genuine dispute regarding any material fact and the movant is entitled to judgment as a matter

of law. Fed. R. Civ. P. 56(a). See also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

When the moving party will bear the ultimate burden of proof at trial, summary judgment is

appropriate only when it submits evidentiary materials to establish all elements of the claim or

defense. United States v. McCain, No. 06-13830, 2007 WL 2421471, at *3 (E.D. Mich. Aug.

22, 2007) (collecting cases). Put differently, in this situation, the moving party “must satisfy

both the initial burden of production on the summary judgment motion—by showing that no

genuine dispute exists as to any material fact—and the ultimate burden of persuasion on the

claim—by showing that it would be entitled to a directed verdict at trial” Id. (quoting William
                                             -2-
 
W. Schwarzer, et al., The Analysis and Decision of Summary Judgment Motions, 139 F.R.D.

441, 477-78 (1991)).

       Conversely, when the moving party does not bear the ultimate burden of proof, it has

the initial burden of showing the absence of evidence on an essential element of the non-

moving party’s case. Celotex Corp., 477 U.S. at 323. And once the movant satisfies that

burden, the burden shifts to the non-moving party to “set forth specific facts showing a triable

issue.” Matsushita Elec. Indus. Co., Ltd. V. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

The Court ultimately must determine “whether the evidence presents a sufficient disagreement

to require submission to a jury or whether it is so one-sided that one party must prevail as a

matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). See also

Harrison v. Ash, 539 F.3d 510, 516 (6th Cir. 2008).

       The standards for evaluating motions for summary judgment do not change simply

because “both parties seek to resolve [the] case through the vehicle of cross-motions for

summary judgment.” Craig v. Bridges Bros. Trucking LLC, 823 F.3d 382 (6th Cir. 2016)

(quoting Taft Broadcasting Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991)).

       The fact that both parties have moved for summary judgment does not mean
       that the court must grant judgment as a matter of law for one side or the other;
       summary judgment in favor of either party is not proper if disputes remain as to
       material facts. Rather, the court must evaluate each party’s motion on its own
       merits, taking care in each instance to draw all reasonable inferences against the
       party whose motion is under consideration.

Id. (internal citation omitted).
                                              III.

       A secured party may recover a deficiency judgment from a defaulting debtor after

selling the collateral for less than the amount the debtor owes. Rexing v. Doug Evans Auto

Sales, Inc., 703 S.W.2d 491, 493 (Ky. Ct. App. 1986). It typically is required to establish that
                                             -3-
 
“it acted with commercial reasonableness in the holding and disposition of the collateral in

question.” Bailey v. Navistar Fin. Corp., 709 S.W.2d 841, 842 (Ky. Ct. App. 1986) (quoting

Bank of Josephine v. Conn, 599 S.W.2d 773, 774 (Ky. Ct. App. 1980)). However, Regions

contends that Lenox must prove that Regions’ sale of the houseboat was commercially

unreasonable because he initiated litigation against Regions in the first instance.

       Regions’ burden-shifting theory is based largely on the Sixth Circuit’s decision in

Pivnick v. White, Getgey & Meyer Co., LPA, 552 F.3d 479 (6th Cir. 2009). There, a client

brought a legal malpractice claim against a law firm following the firm’s failure to prosecute

the client’s underlying action against a creditor for the allegedly commercially unreasonable

sale of a horse that had been repossessed. The law firm stipulated that it failed to prosecute

the matter, but argued that Pivnick would not have succeeded in the underlying action against

the creditor.

       In determining which party bore the burden of proving commercial reasonableness, the

Court noted that the underlying suit was not a typical case in which a creditor brought suit

against a debtor to collect a deficiency judgment. Id. at 487 (citing Bank of Josephine, 599

S.W.2d 773; Bailey v. Navistar Fin. Corp., 709 S.W.2d 841 (Ky. Ct. App. 1986)). Although

the creditor asserted a counterclaim for a deficiency judgment, Pivnick had initiated the action

in an attempt to recover losses allegedly caused by the secured party’s failure to dispose of

property in a commercially reasonable manner. Accordingly, Pivnick bore the burden of

proving that the sale was commercially unreasonable. Id. at 487.

       This matter was procedurally similar to Pivnick, but the parties agreed to dismiss

Lenox’s claims against Regions without prejudice. [Record Nos. 44, 45] At that point, this

action became a creditor’s suit to collect a deficiency judgment from a debtor. As a result, the
                                              -4-
 
typical standard of proof in which the plaintiff (here, Counter-Claimant Regions) bears the

burden of proving each element of its claim applies.

                                              IV.

       Lenox obtained a $465,000.00 loan to purchase the subject houseboat in June 2006.

[Record No. 47-2] Lenox granted Regions Bank a security interest in the houseboat. The

parties’ contract required Lenox to make monthly payments to Regions in the amount of

$3,635.91 for 240 months. After Lenox failed to make the required payments, Regions

repossessed the houseboat in July 2014. [Record No. 47-2] Later in July, Regions sent Lenox

a “Notice of Intent to Sell Property,” and the houseboat was sold the following month for

$287,500.00. Id. Regions contends that, following the sale, Lenox remains indebted to

Regions in the amount of $140,682.32, representing the sum of the deficiency balance

($72,675.41), together with unpaid interest ($11,380.10), late fees ($1,053.61) and

repossession expenses ($55,563.20). Id.

       Every aspect of a disposition of collateral, including the method, manner, time, place,

and other terms, must be commercially reasonable. Ky. Rev. Stat. § 355.9-610 (2014). A

disposition of collateral is deemed to have been made in a commercially reasonable manner if

the disposition is made: (1) in the usual manner on any recognized market; (2) at the price

current in any recognized market at the time of disposition; or (3) otherwise in conformity with

reasonable commercial practices among dealers in the type of property that was the subject of

the disposition. Ky. Rev. Stat. § 355.9-627 (2014). The fact that a higher price could have

been obtained in a disposition does not, in itself, constitute commercial unreasonableness. Id.

However, “a low price suggests that a court should scrutinize carefully all aspects of a

disposition to ensure that each aspect was commercially reasonable.” U.C.C. § 9-627 cmt. 2.
                                             -5-
 
       Comments to the Uniform Commercial Code define a “recognized market” as “one in

which the items sold are fungible and prices are not subject to individual negotiation. For

example, the New York Stock Exchange is a recognized market.” U.C.C. § 9-610, cmt. 9. “A

market in which prices are individually negotiated or the items are not fungible is not a

recognized market, even if the items are the subject of widely disseminated price guides or are

disposed of through dealer auctions.” Id. Because houseboats are not sold on a “recognized

market,” Regions must demonstrate that its sale of the collateral conformed with reasonable

commercial practices among dealers of houseboats.

       Courts have recognized various factors for consideration in determining commercial

reasonableness.    They include: the type and condition of collateral involved; normal

commercial practices in disposing of the type of collateral; the time and place of the sale; the

amount of advertising done; the number of bids solicited and; the purchase price received. See

Raceday Ctr., LLC v. RL BB Fin., LLC, Nos. 2:11-CV-17, 3: 11-CV-49, 2013 WL 11505550

(E.D. Tenn. Aug. 7, 2013) (applying Tennessee law); Connecticut Bank & Trust Co., N.A. v.

Incendy, 540 A.2d 32, 39 (Conn. 1988) (collecting cases). Lenox contends that Regions has

not satisfied the requirements of Ky. Rev. Stat. § 355.9-627 because it did not submit proof

that the sale was advertised, of who or how many people attended the sale, or that the sale was

conducted in a recognized market for the sale of houseboats. [Record No. 48-1, p. 6] Lenox

also argued that there was no pre-sale appraisal and that there was no support for the

“staggering” amount of repossession expenses.

       Regions has come forward with some proof to demonstrate that its sale of the houseboat

was commercially reasonable.       Brian Donahue, Regions’ Assistant Vice President of

Consumer Collections, provided a declaration stating that, following Lenox’s default on the
                                             -6-
 
loan, the collateral was lawfully repossessed. [Record No. 47-2] Regions indicated in answers

to interrogatories that Marina Mile Yacht Sales, Inc. (“Marina Mile”) repossessed the

houseboat on Regions’ behalf and sold it at a commercially reasonable private sale in

Jamestown, Kentucky, on August 27, 2014. [Record No. 50-1, p. 13]

       Marina Mile prepared a sales condition report approximately one month prior to the

sale. [Record No. 50-2] The 2006 one-hundred-foot Fantasy houseboat needed some repairs,

but otherwise was in good condition. The appraiser noted that there was a 2007 one-hundred-

and-five-foot model for sale for $385,000.00, and estimated the collateral’s sale price at

$300,000.00 to $340,000.00. Id. Ale Four, LLC ultimately purchased the houseboat for

$287,500.00. Id. at pp. 16-17. Two other individuals made bids in the amounts of $215,000.00

and $225,000.00. Id. at p. 17.

       Regions also seeks to recover its expenses incurred in the repossession and sale of the

houseboat. In support, it has provided a “vehicle accounting transaction summary,” which

contains an itemized list of Marina Mile’s charges. The charges include: a $28,750.00 auction

sale fee; $1,575.00 for repossession; and $25,150.00 for storage. [Record No. 50-4]

       As a general rule, the question of what is “commercially reasonable” is a question of

fact. McCoy v. Am. Fidelity Bank & Trust Co., 715 S.W.2d 228, 230 (Ky. 1986). Although

the evidence may be so one-sided that summary judgment is appropriate, a jury issue exists

“when the state of the evidence is such that, although the evidentiary facts are not in dispute,

reasonable minds can differ” regarding commercial reasonableness. Id. at 231. Here, Regions

has failed to provide any specific information regarding reasonable commercial practices

among dealers in houseboats, and whether its conduct conformed to those practices. It also

has failed to provide any information regarding the reasonableness of its charges for storage,
                                             -7-
 
repossession, and an auction fee. See Fifth Third Bank v. Miller, 767 F. Supp. 2d 735, 738-39

(E.D. Ky. 2011) (Court denied summary judgment when creditor failed to provide evidence

regarding reasonable commercial practices among dealers in horses). And although the sale

proceeds approach the low end of Marina Mile’s estimate, there is no evidence demonstrating

how the estimate was calculated or whether it was reasonable.

       Regions’ motion for summary judgment will be denied because the Court cannot

conclude that the sale of collateral conformed with reasonable commercial practices among

houseboat dealers.     However, Regions has offered some evidence of commercial

reasonableness and it is possible that a jury could conclude that the sale was commercially

reasonable. Accordingly, Lenox’s motion for summary judgment must be denied, as well.

                                              V.

       Counsel for Lenox reported in his motion for summary judgment that he has had no

contact with Plaintiff Lenox since May 2018, despite numerous attempts to contact him by all

known telephone numbers and by sending letters to his residential and business addresses.

[Record No. 49, pp. 1-2] According to counsel, Lenox’s family member answered Lenox’s

personal cell phone in August 2018 and advised that “Lenox had health issues that were

incapacitating and that he had no ability to participate in this legal action nor was there any

reasonable prospect of his being able to do so in the future.” Id. at p. 2. Without Lenox’s

participation, counsel filed a response/counter-motion to Regions’ motion for summary

judgment, making such good faith arguments as counsel deemed available to Lenox. Id. See

also Ky. S.C.R. 3.130(1.14).

       The precise reasons for Lenox’s failure to participate in this litigation since May 2018

are unclear. While the Court must protect the interests of an incompetent defendant, see Fed.
                                             -8-
 
R. Civ. P. 17(c)(2), there is no indication that a state-court finding of incompetence exists in

this case. See Blackwell v. Capital One Bank, No. 606CV066, 2007 WL 1732192, at *1 (S.D.

Ga. June 13, 2007). Additionally, a competent defendant may not avoid liability by electing

to be absent. See Miller v. Paoli, 188 N.E.2d 730 (Ill. Ct. App. 1963). While an attorney with

sufficient information to reasonably believe his client is incompetent may seek protective

action, Ky. S.C.R. 3.130(1.14), lawyers are not required to continue representation when a

client’s conduct has made doing so unreasonably difficult. See Ky. S.C.R. 3.130(1.14).

       Based on the foregoing analysis, it is hereby

       ORDERED as follows:

       1.     Regions Bank’s motion for summary judgment [Record No. 47] is DENIED.

       2.     Lenox’s motion for summary judgment [Record No. 49] is DENIED.

       3.     The matter remains scheduled for a jury trial beginning on June 3, 2019.

       Dated: January 24, 2019.

 




        

 




                                             -9-
 
